                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IOWA
                              EASTERN DIVISION


Hus Hari Buljic individually and as
Administrator of the Estate of Sedika
Buljic, Honario Garcia individually
and as Administrator of the Estate of
Reberiano Leno Garcia, and Arturo de
Jesus Hernandez and Miguel Angel          Case No. 6:20-cv-02055-KEM
Hernandez as Co-Administrators of
the Estate of Jose Luis Ayala, Jr.,
                            Plaintiffs,


       vs.

 Tyson Foods, Inc., Tyson Fresh Meats,
 Inc., John H. Tyson, Noel W. White,
 Dean Banks, Stephen R. Stouffer, Tom
 Brower, Mary A. Oleksiuk, Elizabeth
 Croston, Tom Hart, Hamdija Beganovic,
 James Cook, Ramiz Muheljic, Gustavo
 Cabarea, Pum Pisng, Alex Buss, Walter
 Cifuentes, Muwi Hlawnceu, Cody
 Brustkern, Mark Smith, and John/Jane
 Does 1- 10,
                           Defendants.




INDIVIDUAL DEFENDANTS JOHN H. TYSON, NOEL WHITE, DEAN BANKS, STEPHEN
  R. STOUFFER, TOM BROWER, MARY A. OLEKSIUK, ELIZABETH CROSTON, TOM
HART, HAMDIJA BEGANOVIC, JAMES HOOK, RAMIZ MUHLEJIC, GUSTAVO CABAREA,
      PUM PSING, ALEX BUSS, WALTER CIFUENTES, MUWI HLAWNCEU, CODY
             BRUSTKERN, AND MARK SMITH’S MOTION TO DISMISS




    Case 6:20-cv-02055-LRR-KEM Document 24 Filed 10/09/20 Page 1 of 5
      Defendants Tom Hart, Hamdija Beganovic, James Hook, Ramiz Muheljic,

Gustavo Cabrera, Pum Piang, Alex Buss, Walter Cifuentes, Muwi Hlawnceu, Cody

Brustkern, and Mark Smith (the “Supervisory Defendants”) and John Tyson, Noel

White, Dean Banks, Stephen Stouffer, Tom Brower, Mary Oleksiuk, and Elizabeth

Croston (the “Executive Defendants”) (collectively the “Individual Defendants”) join

the Motion to Dismiss filed in this case by Tyson Foods, Inc. and Tyson Fresh Meats,

Inc. (“Tyson”), and respectfully request dismissal of the claims asserted against them

on the grounds set forth in that motion.

      In addition, the Individual Defendants move for dismissal with prejudice under

Rule 12(b)(6) on the additional grounds that the claims against them are barred by

the Iowa Worker’s Compensation Act (“IWCA”). This Motion is supported by the

attached Brief in Support of Motion to Dismiss pursuant to Local Rule 7.

      WHEREFORE, the Individual Defendants. respectfully requests this Court

dismiss Plaintiffs’ Complaint and for such further relief as the Court deems just and

necessary.


                                                 /s/ Kevin J. Driscoll
                                                 Kevin J. Driscoll AT0002245
                                                 FINLEY LAW FIRM, P.C.
                                                 699 Walnut Street, Suite 1700
                                                 Des Moines, Iowa50309
                                                 Telephone: 515-288-0145
                                                 Facsimile: 515-288-2724
                                                 Email: kdriscoll@finleylaw.com


                                                 Christopher S. Coleman
                                                 (pro hac vice forthcoming)
                                                 Perkins Coie LLP
                                                 2901 N. Central Avenue, Suite 2000
                                                 Phoenix, Arizona 85012
                                                 Telephone: 602.351.8000
                                                 Facsimile: 602-648.7000
                                                 Email: CColeman@perkinscoie.com

                                           -2-

     Case 6:20-cv-02055-LRR-KEM Document 24 Filed 10/09/20 Page 2 of 5
                                   Mary Gaston
                                   (pro hac vice forthcoming)
                                   Perkins Coie LLP
                                   1201 Third Avenue, Suite 4900
                                   Seattle, Washington 98101-3099
                                   Telephone: 206.359.8000
                                   Facsimile: 206.359.9000
                                   Email: MGaston@perkisncoie.com

                                   ATTORNEYS FOR DEFENDANTS




                             -3-

Case 6:20-cv-02055-LRR-KEM Document 24 Filed 10/09/20 Page 3 of 5
                          CERTIFICATE OF SERVICE

      I hereby certify that on October 9, 2020, this document was electronically

filed and served to the following:

             Thomas P. Frerichs
             Frerichs Law Office, P.C.
             106 E. 4th Street, P.O. Box 328
             Waterloo, Iowa 50704-0328
             319.236.7204 / 319.236.7206 (fax)
             tfrerichs@frerichslaw.com

             John J. Rausch
             Rausch Law Firm, PLLC
             3909 University Ave., P.O. Box 905
             Waterloo, Iowa 50704-0905
             319.233.35557 / 319.233.3558 (fax)
             rauschlawfirm@dybb.com

             Mel C. Orchard, III
             G. Bryan Ulmer, III
             Gabriel Phillips
             The Spence Law Firm, LLC
             15 S. Jackson Street
             P. O. Box 548
             Jackson, Wyoming 83001
             307.337.1283 / 307.337.3835 (fax)
             orchard@spencelawyers.com
             ulmer@spencelawyers.com
             phillips@spencelawyers.com
             Attorneys for the Plaintiffs

                                             /s/ Kevin J. Driscoll




                                       -4-

      Case 6:20-cv-02055-LRR-KEM Document 24 Filed 10/09/20 Page 4 of 5
149788578.1




                                     -5-

        Case 6:20-cv-02055-LRR-KEM Document 24 Filed 10/09/20 Page 5 of 5
